 


109 HR 3612 IH: Diabetes Self Management Training Act of 2005
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3612 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Weldon of Pennsylvania (for himself and Ms. DeGette) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to improve access to diabetes self management training by designating certified diabetes educators who are recognized by a nationally recognized certifying body and who meet the same quality standards set forth for other providers of diabetes self management training, as certified providers for purposes of outpatient diabetes self-management training services under part B of the Medicare Program. 
 
 
1.Short titleThis Act may be cited as the Diabetes Self Management Training Act of 2005.
2.FindingsCongress makes the following findings:
(1)Diabetes is widely recognized as one of the top public health threats facing our Nation today. More than 18,000,000 Americans are currently living with diabetes and that number is expected to double by the year 2050. Diabetes is the sixth leading cause of death in the United States, causing more than 200,000 deaths each year.
(2)Diabetes occurs in two forms. Type 1 diabetes is caused by the body’s inability to produce insulin, a hormone that allows glucose to enter and fuel cells. Type 2 diabetes occurs when the body fails to make enough insulin or fails to properly use it. Type 1 diabetes typically develops in childhood or adolescence and accounts for only 5 to 10 percent of cases of diabetes. Type 2 diabetes accounts for 90 to 95 percent of diabetes cases and most often appears among people older than 40. It is especially common in the medicare population, as 1 in 5 adults over age 65 has type 2 diabetes.
(3)Diabetes is a costly disease. In 2002, diabetes accounted for $132,000,000,000 in direct and indirect health care costs. It is especially costly for the medicare program. Individuals with diabetes represent approximately 20 percent of medicare beneficiaries but account for more than 30 percent of fee-for-service medicare expenditures.
(4)People with type 1 diabetes are required to take daily insulin injections to stay alive. While some people with type 2 diabetes need daily insulin injections, others with type 2 diabetes can control their diabetes through healthy meal plans, exercise, and, for some, oral medications. Diabetes self management training (in this section referred to as DSMT), also called diabetes education, provides knowledge and skills training to patients with diabetes, helping them identify barriers, facilitate problem solving, and develop coping skills to effectively manage their diabetes. A certified diabetes educator is a health care professional, often a nurse, dietitian, or pharmacist, who specializes in helping people with diabetes develop the self-management skills needed to stay healthy and avoid costly acute complications and emergency care, as well as debilitating secondary conditions caused by diabetes.
(5)DSMT has been proven effective in helping to reduce the risks and complications of diabetes. In 2002, the Diabetes Prevention Program study found that participants (all of whom were at increased risk of developing type 2 diabetes) who made lifestyle changes, such as those taught in DSMT programs, reduced their risk of getting type 2 diabetes by 58 percent. Lifestyle intervention worked in all of the groups but it worked particularly well in people aged 60 and older, reducing the development of diabetes by 71 percent. Similarly, studies have found that patients under the care of a certified diabetes educator are better able to control their diabetes and report improvement in their health status. Congress recognized the value of DSMT by creating medicare coverage for this benefit under the Balanced Budget Act of 1997.
(6)There are currently more than 20,000 diabetes educators in the United States, most of whom are certified diabetes educators credentialed by the National Certification Board for Diabetes Educators (NCBDE). Eligibility for certification as a diabetes educator requires prerequisite qualifying professional credentials in specified health care professions and professional practice experience that includes a minimum number of hours of experience in DSMT. Certified diabetes educators must also pass a rigorous national examination and periodically renew their credentials. Certified diabetes educators are uniquely qualified to provide DSMT under the medicare program.
3.Recognition of certified diabetes educators as medicare providers for purposes of diabetes outpatient self-management training services
(a)In generalSection 1861(qq) of the Social Security Act (42 U.S.C. 1395x(qq)) is amended—
(1)in paragraph (2)—
(A)in subparagraph (A), by inserting , or a certified diabetes educator (as defined in paragraph (3)) who is credentialed by a nationally recognized certifying body for diabetes educators before the semicolon at the end; and
(B)in subparagraph (B), by striking a physician through meets applicable and inserting the following: a physician, or such other individual or entity, or a certified diabetes educator meets the quality standards described in this paragraph if the physician, other individual or entity, or certified diabetes educator meets quality standards established by the Secretary, except that the physician, other individual or entity, or certified diabetes educator shall be deemed to have met such standards if the physician, other individual or entity, or certified diabetes educator meets applicable; and
(2)by adding at the end the following new paragraph:

(3)For purposes of paragraph (2), the term certified diabetes educator means an individual who—
(A)is a health care professional who specializes in helping individuals with diabetes develop the self-management skills needed to overcome the daily challenges and problems caused by the disease;
(B)has met all criteria for initial certification, including a prerequisite qualifying professional credential in a specified health care profession, has professional practice experience in diabetes self-management training that includes a minimum number of hours of diabetes self-management training, and has passed a national examination offered by a certifying body recognized as entitled to grant certification to diabetes educators; and
(C)has periodically renewed certification status following initial certification..
(b)GAO study and report
(1)StudyThe Comptroller General of the United States shall conduct a study to identify the barriers that exist for individuals with diabetes in accessing diabetes self management training, including economic and geographic barriers and availability of appropriate referrals and access to adequate, qualified providers.
(2)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit a report to Congress regarding the study conducted under paragraph (1).
(c)Effective dateThe amendments made by subsection (a) shall apply to diabetes outpatient self-management training services furnished on or after the date that is 6 months after the date of enactment of this Act. 
 
